Citation Nr: 0636992	
Decision Date: 11/29/06    Archive Date: 12/06/06	

DOCKET NO.  05-13 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUE


Whether new and material evidence has been obtained to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
May 1974.  His military occupational specialty was related to 
that of a fireman.  His service included time in the coastal 
waters of Vietnam aboard the U.S.S. Coral Sea (CVA-43).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Cheyenne, Wyoming, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a September 2002 rating decision.  The veteran submitted a 
timely Notice of Disagreement and a Statement of the Case was 
issued in May 2003.  A timely appeal was not perfected.  

2.  Evidence received since the September 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2006).  




2.  Evidence added to the record since the September 2002 
rating decision is new and material, and the claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); see 
also 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  The 
Board notes that the veteran has not been provided notice of 
the specific evidence needed to reopen his previously denied 
claim as is now required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The claim is being reopened by the decision below, 
so discussion of compliance with the VCAA is being deferred 
pending the Remand action at the end of the decision below.  

Service connection for PTSD in a September 2002 was denied by 
rating decision.  That denial was based on the RO finding 
there was no showing of the veteran having PTSD linked to his 
military service.  

A rating action from which an appeal is not timely made is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  The governing regulations provide that an appeal 
consists of a timely filed Notice of Disagreement in writing, 
and, after a Statement of the Case has been issued, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200.  In this case, 
the veteran was notified of the rating determination by 
communication dated in September 2002, the same month as the 
rating decision.  He submitted a Notice of Disagreement with 
the determination and this was received in February 2003.  He 
was thereafter issued a Statement of the Case dated in 
May 2003.  However, a timely filed Substantive Appeal was not 
received.  

The veteran now seeks to reopen his claim.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself, 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  See also Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App.510, 513 (1992) (In determining whether 
evidence is new and material, the "credibility" of newly 
presented evidence is to be presumed unless the evidence is 
inherently incredible or beyond the competence of the 
witness).  

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
been associated with the claims folder since the last final 
decision in 2002.  Since the time of the 2002 denial of 
benefits, medical evidence has been associated with the 
claims folder.  This evidence reveals a principal psychiatric 
diagnosis for the veteran of PTSD.  The new evidence is 
significant because it is probative of the issue of whether 
the veteran has a current diagnosis of PTSD that may be 
rooted in a traumatic experience during service.  Given that 
the statements and testimony of the veteran describing his 
stressful experiences during service with the Navy off the 
coast of Vietnam, to which the diagnosis of PTSD appears to 
be attributed, are presumed credible, it appears therefore 
that his current PTSD may be related to an inservice 
stressor. 

In light of the fact that the medical evidence appears to 
support the veteran's contention that he has PTSD that might 
be related to his active service, the Board finds that the 
newly received evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been received since the 2002 RO 
decision that denied service connection for PTSD, and the 
claim is therefore reopened.  

ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
to that extent only, the appeal is granted.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in situations where there is competent 
evidence of a current disability and evidence indicating an 
association between the claimant's disability and active 
service, VA is to obtain a medical opinion as to whether 
there is a nexus between that disability and the active 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
See also 38 C.F.R. § 3.159 (2006).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that the VCAA required that VA must notify the 
claimant of the information and evidence necessary to reopen 
a claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In Kent, the Court essentially 
required VA to describe more specifically and affirmatively 
the kind of evidence required to constitute material 
evidence.  Kent, at 12 (Where prior denial was based on 
conclusion the disorder preexisted service and was not 
aggravated therein, VA's notice must state the claimant must 
submit evidence indicating either that the disorder did not 
in fact exist prior to service and was incurred therein, or 
that the preexisting disorder was in fact aggravated by 
service).  

With regard to the veteran's description of his stressful 
experiences in service, he has been somewhat vague as to the 
nature of those stressful incidents.  He has not provided 
corroboration from any service comrades or any other source 
as to the difficulties he reportedly had in service.  

In view of the foregoing, the Board believes that additional 
development is indicated and the case is therefore REMANDED 
for the following:

1.  VA should furnish the veteran with an 
appropriate VCAA notice letter regarding 
his claim to reopen a claim of service 
connection for PTSD.  This should include 
notification of the evidence of record, 
notice of the information that is 
necessary to establish entitlement to 
service connection for PTSD, and notice 
regarding the evidence and information 
necessary to reopen the claim.  The 
notification should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
for service connection, as outlined by 
the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be given the 
opportunity to provide more specific 
information with regard to the reported 
stress evidence he was involved in during 
his service aboard the U.S.S. Coral Sea.  
He should be asked to provide the names 
of any service comrades, family members, 
or others who might have information with 
regard to the reported difficulties he 
experienced while in service.  Any 
statements obtained should be associated 
with the claims folder.

3.  Thereafter, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder, including PTSD, 
that he might have.  The claims folder 
must be made available to the examiner 
for review.  The clinical history and all 
pertinent psychiatric pathology should be 
noted in the report of the examination.  
If PTSD is diagnosed, the examiner should 
specify what stressor or stressors was or 
were used as a basis for the diagnosis, 
whether any stressor found to be 
established by the record is sufficient 
to produce a diagnosis of PTSD, and 
whether there is a link between current 
symptomatology and any inservice stressor 
found to be established by the record.  
The examiner should opine as to whether 
it is at least as likely as not that any 
current psychiatric disorder, to include 
PTSD, had its onset during the veteran's 
active service.  

4.  Following completion of the above, VA 
should review the evidence and determine 
whether the claim may be granted.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and be provided with an 
opportunity for response.  The 
Supplemental Statement of the Case must 
include the regulations regarding the 
submission of new and material evidence.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order. 

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  However, he is advised that 
any examination requested in this REMAND is deemed necessary 
to evaluate his claim, and he and his representative should 
be provided with the provisions of 38 C.F.R. § 3.655 
regarding the consequences of a failure to report for any 
scheduled examination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


